Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to amendment filed 02/17/2022. Claims 1-20 are cancelled. Claims 21-40 are added and currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of US Patent No. 10,515,562 in view of Aylesworth et al. (US 20150206440 A1) (Aylesworth).
US Patent No. 10,515,562
US Application No. 16/709,396
Claim 11: A method for computing performance metrics of education processes, the method comprising: 
storing, by one or more processors, training data and test data in a database, the training data and the test data related to student academic performance of a first plurality of students, the training data and the test data associated with a plurality of variables having potential influence on performance of an education process, 
receiving, by the one or more processors, student information data for a second 
receiving, by the one or more processors, from one or more client devices, one or more sets of standard elements for one or more lesson plans selected via a first user interface, of a plurality of user interfaces, associated with the one or more client devices, the first user interface including lesson planning templates for selection of standard elements for lesson planning, the plurality of user interfaces, associated with a plurality of stages of a life cycle of the education process, for allowing monitoring progress of the education process throughout the life cycle of the education process, 

generating, by the one or more processors, using the training data, a plurality of models to simulate the performance of the education process, each model of the plurality of models (i) representing a network of a 

validating, by the one or more processors, the plurality of models using the test data, selecting, by the one or more processors, a model from the plurality of models based on a selection by a client device of a student population among the second plurality of students; and 
computing, by the one or more processors, a performance metric using the selected model and at least a subset of the student information data and the one or more sets of standard elements, and providing, by the one or more processors, the computed 



obtaining training data and test data related to student performance for a first plurality of students, the training data and the test data associated with a plurality of variables having influence on performance of an education process; 























generating, using the training data, a plurality of machine learning models to simulate the performance of the education process, each machine learning model of the plurality of machine learning models (i) 


validating the plurality of machine learning models using the test data; 














simulating, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance of the education process; comparing respective performances of the education process for the plurality of scenarios; 
and recommending, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process.


	US Patent No. 10,515,562 is silent on simulating a plurality of scenarios of the education process and recommending one or more action plans but Aylesworth teaches of a plurality of scenarios of the education process and recommending one or more action plans (¶¶ 28-29, 86-97, 102, 142-143, 145, 391, 377, 393-394, 467:…the display can show a mastery reward 244, a practice recommendation 246, or a combination thereof through the management platform 202… A practice recommendation can be made based on the learner knowledge model for practicing and mastering the subject 
	Independent claims 21 and 40 of the pending application are system and non-transitory computer-readable product counterparts of independent claim 21 and are as a result similarly rejected by corresponding independent claims 1 and  20 of US Patent No. 10,515,562.
	Although dependent claims 22-29 and 32-39 of the pending application are not identical to corresponding claims 1-10 and 12-19 of US Patent No. 10,515,562, they are not patentably distinct from each other because the claims in the pending application define an invention that is merely an obvious variation of an invention claimed in the US Patent No. 10,515,562 in view of Aylesworth.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending US Application No. 16/711,245. in view of Aylesworth.
Copending US Application No. 16/711,245
US Application No. 16/709,396
Claim 31: A method comprising: 
obtaining, by one or more computing devices, training data and test data related to student performance for a first plurality of students, the training data and the test data associated with a plurality of variables having potential influence on performance of an education process; 

generating, by the one or more computing devices, using the training data, a machine learning model to simulate the performance of the education process with respect to information gain for students at one or more stages of a plurality of stages of the education process, the machine learning model (i) representing a network of nodes corresponding to a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective 

validating, by the one or more computing devices, the machine learning model using the test data; 

receiving, by the one or more computing devices, education related data for a student; and simulating, by the one or more computing devices, the machine learning model using the education related data for the student to predict an amount of information gain for the student at a stage of the one or more stages of the education process.

obtaining training data and test data related to student performance for a first plurality of students, the training data and the test data associated with a plurality of variables having influence on performance of an education process; 


generating, using the training data, a plurality of machine learning models to simulate the performance of the education process, each machine learning model of the plurality of machine learning models (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of predicting the performance of the education process; 



validating the plurality of machine learning models using the test data; 




simulating, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance of the education process; comparing respective performances of the education process for the plurality of scenarios; 

and recommending, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process.


	Copending US Application No. 16/711,245 is silent on but Aylesworth teaches of recommending one or more action plans (¶¶ 28-29, 86-97, 102, 142-143, 145, 391, 377, 393-394, 467:…the display can show a mastery reward 244, a practice recommendation 246, or a combination thereof through the management platform 202… A practice recommendation can be made based on the learner knowledge model for practicing and mastering the subject matter specific to the user's characteristics…use the entity rank 1310, the improvement estimate 1312, the trend update 1314, or a combination thereof to notify and recommend information to the user, the external entity 402, or a combination thereof). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the recommendation feature of Aylesworth within the teachings of US Application No. 16/709,396 so as to allow improving efficiencies and performance. 
	Independent claims 21 and 40 of the pending application are system and non-transitory computer-readable product counterparts of independent claim 31 and are as a result similarly rejected by corresponding independent claims 21 and  40 of Copending US Application No. 16/711,245.
	Although dependent claims 22-29 and 32-39 of the pending application are not identical to corresponding claims 22-29 and 32-39 of Copending US Application No. 16/711,245, they are not patentably distinct from each other because the claims in the pending application define an invention that is merely an obvious variation of an invention claimed in the copending application in view of Aylesworth.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending US Application No. 16/710,815.
Copending US Application No. 16/710,815
US Application No. 16/709,396
Claim 31: A method comprising: obtaining training data and test data related to student performance for a first plurality of students, the training data and the test data associated with a plurality of variables having influence on performance of an education process; 


generating, using the training data, a plurality of machine learning models to simulate the performance of the education process, each machine learning model of the plurality of machine learning models (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of 

validating the plurality of machine learning models using the test data; 

receiving education related data for a second plurality of students; 

simulating, using at least a subset of the plurality of machine learning models and the education related data, a plurality of scenarios of the education process for a group of one or more students among the second plurality of students, simulating each scenario of the plurality of scenarios includes determining a respective performance of the education process; and 

providing, based on a comparison of respective performances of the education process for the plurality of scenarios, a recommendation indicative of a personalized 

obtaining training data and test data related to student performance for a first plurality of students, the training data and the test data associated with a plurality of variables having influence on performance of an education process; 

generating, using the training data, a plurality of machine learning models to simulate the performance of the education process, each machine learning model of the plurality of machine learning models (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of 

validating the plurality of machine learning models using the test data; 




simulating, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance of the education process; comparing respective performances of the education process for the plurality of scenarios; 

and recommending, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process.


	As shown above, copending US Application No. 16/710,815 is amended similarly to the instant application (machine learning model). 
	Independent claims 21 and 40 of the pending application are system and non-transitory computer-readable product counterparts of independent claim 31 and are as a result rejected by corresponding independent claims 21 and  40 of Copending US Application No. 16/710,815.
	Although claims 21-40 of the pending application are not identical to claims 21-40 of Copending US Application No. 16/710,815, they are not patentably distinct from each other because the claims in the pending application define an invention that is merely an obvious variation of an invention claimed in the copending application.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of copending US Application No. 16/708,959. in view of Aylesworth.
Copending US Application No. 16/708,959
US Application No. 16/709,396
Claim 31: A method comprising: obtaining, by one or more computing devices, training data and test data related to student performance for a first plurality of students, 

generating, by one or more computing devices, using the training data, a machine learning model to simulate the performance of the education process, the machine learning model (i) representing a network of nodes corresponding to a respective subset of variables of the plurality of variables, and (ii) illustrating for each variable of the plurality of variables a respective predicting strength of predicting the performance of the education process; 



validating, by one or more computing devices, the machine learning model using the test data; and 












providing, by one or more computing devices, a visual representation of the machine learning model for display one or more client devices

obtaining training data and test data related to student performance for a first plurality of students, the training data and 

generating, using the training data, a plurality of machine learning models to simulate the performance of the education process, each machine learning model of the plurality of machine learning models (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of predicting the performance of the education process; 

validating the plurality of machine learning models using the test data; 


machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios includes determining a respective performance of the education process; comparing respective performances of the education process for the plurality of scenarios; 

and recommending, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process.


	As shown above, copending US Application No. 16/708,959 is amended similarly to the instant application (machine learning model). Copending US Application No. 16/708,959 is silent on simulating a plurality of scenarios of the education process and recommending one or more action plans but Aylesworth teaches of a plurality of scenarios of the education process and recommending one or more action plans (¶¶ 28-29, 86-97, 102, 142-143, 145, 391, 377, 393-394, 467:…the display can show a mastery reward 244, a practice recommendation 246, or a combination thereof through the management platform 202… A practice recommendation can be made based on the learner knowledge model for practicing and mastering the subject matter specific to the 
	Independent claims 21 and 40 of the pending application are system and non-transitory computer-readable product counterparts of independent claim 31 and are as a result similarly rejected by corresponding independent claims 21 and  40 of Copending US Application No. 16/708,959.
	Although dependent claims 22-29 and 32-39 of the pending application are not identical to corresponding claims 22-29 and 32-39 of Copending US Application No. 16/708,959, they are not patentably distinct from each other because the claims in the pending application define an invention that is merely an obvious variation of an invention claimed in the copending application in view of Aylesworth.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 21, analyzed as representative claim:
	Step 1: Statutory Category?
	The preamble of independent Claim 31 recites “A method comprising:”, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 31/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 31
Revised 2019 Guidance
[L1]  obtaining training data and test data related to student performance for a first plurality of students, the training data and the test data associated with a plurality of variables having influence on performance of an education process
Obtaining information is a mental process, i.e., concept performed in the human mind (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L 2] generating, using the training data, a plurality of machine learning models to simulate the performance of the education process, each machine learning model of the plurality of machine learning models (i) representing a network of a respective subset of variables of the plurality of variables for simulating the performance of the education process, and (ii) illustrating for each variable of the plurality of variables a respective strength of predicting the performance of the education process
See January 2019 Memorandum, 84 Fed. Reg. at 52.

The plurality of machine learning models are additional claim elements.

 validating the plurality of machine learning models using the test data
Validating data is a mental process, i.e., concept performed in the human mind (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
The plurality of machine learning models are additional claim elements.
[L 4]  simulating, using at least a subset of the plurality of machine learning models, a plurality of scenarios of the education process, simulating each scenario of the plurality of scenarios 
See January 2019 Memorandum, 84 Fed. Reg. at 52.
The plurality of machine learning models are additional claim elements.
comparing respective performances of the education process for the plurality of scenarios
Comparing data is a mental process, i.e., concept performed in the human mind (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.
[L 6]  recommending, based on the comparison, one or more action plans related to at least one stage of a plurality of stages of the education process
Recommending data is a mental process, i.e., concept performed in the human mind (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.


	It is apparent that, as noted in the Independent Claim 31/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a method of organizing human activity, in the mind, and/or using pen and paper. The mere nominal recitation of the plurality of machine learning models and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
… one or more processors…; ¶ 6: :… one or more processors…;; ¶ 37:… main memory unit 122…display devices…; ¶ 39:… Main memory unit 122 may include one or more memory chips capable of storing data and allowing any storage location to be directly accessed by the microprocessor 121; ¶ 40; ¶ 41:… Output devices may include video displays, graphical displays, speakers, headphones, inkjet printers, laser printers, and 3D printers; ¶ 43:… haptic feedback devices, touchscreen displays, or multi-touch displays…; ¶¶  44-46; ¶ 59:… one or more processors; ¶ 73: data models (e.g., Bayesian networks, directed acyclic networks, neural networks, convolutional networks); ¶ 105:… the EI system 300 can train a machine learning model to predict…; ¶ 106:… one or more processors. The lack of details about the plurality of machine learning models indicates that they are generic computer components, performing generic functions. Assuming arguendo the additional elements of one or more processors, a memory and a display were claimed, the published Specification indicates that these additional elements are generic computer/computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The “obtaining training data and test data” would alternatively represent insignificant extra solution activity (receiving/gathering data) that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of recommending information does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of identifying, monitoring, and reporting whether a change to the Brain Profile of an individual has occurred. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Elec. Power Grp. LLC v. Alstom, 830 F.3d 1350, 1353 (Fed. Cir. 2016) (pointing out “that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis”). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, assuming arguendo the additional elements of one or more processors, a memory and a display were 
	Taking the claim elements separately, the function performed by the computer at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Step 1 is insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 2-6 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of obtaining data, generating data, validating data, simulating data, comparing data, and recommending data is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to 
	Independent claim 21 is a system comprising: one or more processors; and a memory storing computer code instructions, which when executed by the one or more processors, cause the one or more processors to perform steps comparable to those of representative claim 31. Accordingly, independent claim 21 is rejected similarly to independent claim 31.
	Independent claim 40 is a non-transitory computer-readable product including computer code instructions stored thereon, the computer-code instructions, when executed by one or more processors, cause the one or more processors to perform steps comparable to those of method claim 31. Accordingly, independent claim 40 is rejected similarly to representative claim 31.
	In regard to the dependent claims:
	Dependent claims 22-30 and 32-39 include all the limitations of respective  independent claims 21 and 31 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 21 and 31. The “cause/causing display of data” (displaying data) represent extra solution activity that courts have generally determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. Claims 22-30 and 32-39 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 22-30 and 32-39 integrates the judicial exception into a practical application. While 
Response to Arguments
Double Patenting Rejection
	For purpose of advancing prosecution, the Examiner grants Applicant’s request that the double patenting rejections be held in abeyance until agreement on the scope of allowable claims is reached. The Double Patenting rejections have been updated in view of Applicant’s amendment to the instant application and to copending US Application No. 16/711,245, copending US Application No. 16/710,815 and copending US Application No. 16/708,959, as shown above.
Claim Rejections Under 35 U.S.C. § 101
	Applicant’s arguments have been fully considered but they are not persuasive. 
	Applicant first alleges that “the human mind is not equipped to perform at least” the claim limitations of “generating…; validating…; simulating…”, as recited in independent claims 21, 31 and 40, citing Example 39 to support this assertion. The Examiner respectfully disagrees. It is first important to note that the published Specification references machine learning models at a high level of generality (¶ 73: data models (e.g., Bayesian networks, directed acyclic networks, neural networks, convolutional networks); ¶ 105:… the EI system 300 can train a machine learning model to predict…). Additionally, the Specification does not provide any indication that the See In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
	Applicant then asserts “the specification satisfies the test set by the Update Memo”, that “pages 19, 23-29 and 31-32 of the application as originally filed, the claimed subject matter of independent claims 21, 31 and 40 allows for improved computerized education instrumentation (EPI) systems and methods by generating and Based on the generated models, the one or more processors can provide predictions of learning outcomes, and enable educated scenario planning to improve the performance of the education process; page 22: data preprocessor 306 can normalize data (e.g., by applying weighting) to remove or alleviate any data biases or can smooth some data values (e.g., by averaging) in order to find trends; page 23: The analysis module 310 can be configured to perform deep and objective data analysis (e.g., with non-bias) of collected education data and provide visually meaningful data models (e.g., Bayesian networks, directed acyclic networks, neural networks, convolutional networks) analytics representative of key factors (such as dominant factors) that can predict and often also directly influence the academic performance at the individual or group level. It is apparent that no technical McRO, Inc. v. Bandai Namco Games America, Inc., 837 F.3d 1299 (Fed. Cir. 2016). There, the claimed process used a combined order of specific rules that rendered information in a specific format that was applied to create a sequence of synchronized, animated characters. McRO, 837 F.3d at 1315. Notably, the recited process automatically animated characters using particular information and techniques—an improvement over manual three-dimensional animation techniques that was not directed to an abstract idea. But unlike the claimed invention in McRO that improved how the physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to recommend one or more action plans. This generic computer implementation is not only directed to mental processes, but also does not improve a display mechanism, as was the case in McRO. See SAP Am. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (distinguishing McRO).
	Finally, Applicant argues that “the MPEP instructs that "[i]f the record as a whole suggests that it is more likely than not that the claimed invention would be considered significantly more than an abstract idea, natural phenomenon, or law of nature, then [the Examiner] should not reject the claim" under 35 U.S. C. § 101. MPEP § 2106(111), (emphasis added)” to assert that “for at least the above discussed reasons, the Office action fails to establish a prima facie case of unpatentability with respect to it is more likely than not that the claimed invention would be considered significantly more than an abstract idea, natural phenomenon, or law of nature”. Viewed as a whole, representative claim 31 simply recites the concept of recommending one or more action plans. This is no more than conceptual advice on the parameters for this concept and the generic computer processes necessary to process those parameters. The representative claim does not provide any implementation details or technical description that would lead to the conclusion that the claim as a whole is directed to something other than the identified abstract idea.
	In light of the foregoing, the Examiner maintains that each of Applicant’s claims
21-40, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application, and does not include an inventive concept. The claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715